Citation Nr: 1203375	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-37 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for a low back disability as new and material evidence had not been submitted.

In December 2010, the Board remanded this matter for further development.

The Veteran's claim for service connection for a low back disability was originally denied in an unappealed rating decision in August 1969.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  38 C.F.R. § 3.156(c)(1) (2011).  

As relevant service department records, including service personnel records, have been added to the record since the August 1969 decision, the Board need not consider whether new and material evidence has been submitted to reopen the current claim for service connection for a low back disability and a new decision on the merits is required.



FINDING OF FACT

The Veteran injured his back in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current low back disability and the in-service injury.



CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is granting the claim for service connection for a low back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An August 2011 VA examination report reveals that the Veteran has been diagnosed as having degenerative joint disease and degenerative disc disease of the lumbar spine.  Thus, a current low back disability has been demonstrated.

There is also evidence of an in-service back injury and of a continuity of symptomatology linking that injury to the current low back disability.  The Veteran has reported on several occasions, including during the August 2011 VA examination, that he sustained a back injury in service while stationed in Long Binh, Vietnam in 1967.  At that time, an ammunition dump exploded and he fell and injured his back while running to a bunker.  

There is evidence that the Veteran engaged in combat while in service.  An in-service low back injury, such as that described by the Veteran, could be consistent with the circumstances of his service.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  

Competent evidence of a current disability and of a nexus between service and a current disability is still required notwithstanding the provisions of 38 U.S.C.A. 
§ 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

There is no evidence of any complaints of or treatment for back symptoms in the Veteran's service treatment records, his November 1968 separation examination was normal, and he denied a history of back problems on a November 1968 report of medical history for purposes of separation from service.  Furthermore, he reported on a May 1969 "Veteran's Application for Compensation or Pension" form (VA Form 21-526) and during a June 1969 VA examination that his back problems began in August 1968.

Nevertheless, service department records reflect that an ammunition pad detonated at the Long Binh ammunition dump in February 1967 and that 2 servicemen were injured.  

Evidence associated with the Veteran's claims file, including his service personnel records and DD 214, indicate that his military occupational specialty was an ammunition storage specialist and that he was stationed in Vietnam with the 60th Ordnance Company (Ammunition) from November 1966 to June 1967. 

The Veteran is competent to report an in-service low back injury at the time of an ammunition dump explosion in Long Binh.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  As explained above, there is some evidence contradicting such reports.  However, in light of the fact that service department records confirm such an explosion in Long Binh at the time of the Veteran's Vietnam service, his service personnel records, the fact that he reported an in-service back injury within months of his discharge from service, the provisions of 38 U.S.C.A. § 1154(b), the fact that the Veteran's reports are consistent with the circumstances of his service, and resolving reasonable doubt in his favor, the Board concludes that his reports are also credible and an in-service back injury is conceded.  38 U.S.C.A. §§ 1154(b), 5107(b).  

The Veteran filed a claim for service connection for an in-service back injury within 4 months of his discharge from service.  He repeated these reports during the June 1969 VA examination.  VA treatment records dated from November 2002 to March 2009, a January 2006 VA examination report, and the August 2011 VA examination report indicate that he reported chronic intermittent to constant low back pain ever since service.  The pain was "achy" in nature, was treated with medication, and was associated with decreased spinal motion and stiffness.  There were flare ups of spinal symptoms.  

Examination revealed lumbar flattening, painful spinal motion, and limitation of spinal motion.  X-rays revealed diffuse degenerative joint disease, degenerative disc disease, minimal scoliosis, calcified intervertebral discs, exuberant osteophyte type formation at L1-L2, and bridging osteophyte type reduction at L4-L5.

In a June 2007 letter, the Veteran's ex-wife reported that she and the Veteran had been married in 1965 and that the Veteran began reporting back pain in service while he was working in an ammunition dump in Vietnam.  After his return from Vietnam he constantly complained of chronic back pain, and the pain worsened in the years since service.

The Board must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A November 2002 VA X-ray report includes an opinion that "there may have been an old injury to account for the changes seen at L1-L2."

The physician assistant who conducted the August 2011 VA examination opined that the Veteran's current low back disability was not likely ("less likely as not"/"less than 50/50 probability") caused by, a result of, or worsened beyond its natural course by the Veteran's active duty service.  She reasoned that there was no chronic back condition diagnosed while the Veteran was in service and no documented medical evidence of any continuity of care for a chronic back condition until 1996, at which time X-rays revealed mild degenerative joint disease of the lumbosacral spine.  

There was no evidence of any treatment for an injury sustained during an explosion in the Veteran's service treatment records, he had denied any back trouble on the report of medical history for purposes of separation from service, and his separation examination was normal.  Thus, the examiner concluded that the natural aging process along with the Veteran's obesity were the most likely causes of his low back disability.

The November 2002 opinion is of very little probative weight because it is unaccompanied by any explanation or reasoning and is equivocal.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The August 2011 opinion is also of no probative weight because it was based on a lack of medical evidence of treatment for back problems in the Veteran's service treatment records or for many years after service.  The examiner did not acknowledge or discuss the Veteran's reports of a continuity of back symptoms since service.  She also ignored the remand instructions that she should presume (based on 38 U.S.C.A. § 1154(b)) that the explosion and injury reported by the Veteran occurred.  She also failed to account for the 2002 clinical report of a possible old injury.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran is competent to report the symptoms of his low back disability, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Although there is no contemporaneous medical evidence of low back symptoms in the years immediately following service, there is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record.  The Board therefore finds that his reports are credible.  

As the weight of the evidence reflects that the Veteran injured his back in service, has a current low back disability, there has been a continuity of symptomatology since service, there has been no post-service back injury, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current low back disability, diagnosed as degenerative disc and joint disease, have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a low back disability is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


